Case 1:20-cv-01696-JPH-MPB Document 26 Filed 03/04/21 Page 1 of 5 PageID #: 62




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

QUINTON JACKSON,                                       )
                                                       )
                             Plaintiff,                )
                                                       )
                        v.                             )      No. 1:20-cv-01696-JPH-MPB
                                                       )
MADISON COUNTY BOARD OF                                )
COMMISSIONERS, et al.                                  )
                                                       )
                             Defendants.               )

                              Order Screening Amended Complaint
                               and Directing Issuance of Process

       On September 14, 2020, the Court screened and dismissed plaintiff Quintin Jackson's

complaint and directed him to file an amended complaint. Dkt. 14. After multiple extensions of

time, Mr. Jackson filed an amended complaint on February 22, 2021. Dkt. 25. He is currently

incarcerated at Heritage Trails Correctional Facility. Id. at 1. Because Mr. Jackson is a "prisoner,"

the Court must screen his complaint before service on the defendants. 28 U.S.C. § 1915A(a), (c).

                                          I. Screening Standard

       Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the amended complaint if it is

frivolous or malicious, fails to state a claim for relief, or seeks monetary relief against a defendant

who is immune from such relief. In determining whether the amended complaint states a claim,

the Court applies the same standard as when addressing a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive

dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when the
       plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.


                                                   1
Case 1:20-cv-01696-JPH-MPB Document 26 Filed 03/04/21 Page 2 of 5 PageID #: 63




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed liberally and held to

a less stringent standard than formal pleadings drafted by lawyers. Perez v. Fenoglio, 792 F.3d

768, 776 (7th Cir. 2015).

                                  II. Allegations and Discussion

       Mr. Jackson's complaint arises from events that occurred while he was an inmate at the

Madison County Justice/Work-Release Center (the Center). He names several defendants in his

amended complaint: (1) the Madison County Board of Commissioners; (2) Mason Brizendine,

director of the Center; (3) Tia Baker, assistant director of the Center; (4) Shawn Shepard, Unit

Management Manager for the Center; (5) Jenny Chambers, Chief Security Officer at the Center;

(6) Scott Mellinger, Sheriff of Madison County; (7) Officer Chase Courtney, an officer at the

Center; and (8) Officer Dillon Frost, an officer at the Center. He seeks monetary damages.

       On May 26, 2020, Mr. Jackson informed Officer Courtney and Officer Frost that he was

experiencing symptoms of COVID-19 and needed to go to the hospital. Officer Courtney and

Officer Frost ignored the complaints and refused to seek medical treatment for Mr. Jackson. The

next day, Mr. Jackson described his "concerns of the chest pains and headaches" to Ms. Chambers

and Mr. Shepard. Dkt. 25 at 3. They also denied his request to seek medical treatment.

       Mr. Jackson alleges that the Madison County Board of Commissioners failed to implement

policies and procedures to safeguard his rights to receive medical treatment. He seeks to hold Ms.

Baker responsible because she improperly supervised Ms. Chambers and Mr. Shepard and allowed

them to deny Mr. Jackson his right to receive medical treatment. Similarly, he seeks to hold Mr.

Brizendine liable for failing to supervise and train employees of the Center and for failing to ensure

Mr. Jackson received medical treatment after learning of his symptoms. Finally, Mr. Jackson

alleges that Sheriff Mellinger failed to oversee and supervise employees of the Center with respect


                                                  2
Case 1:20-cv-01696-JPH-MPB Document 26 Filed 03/04/21 Page 3 of 5 PageID #: 64




to the provision of medical treatment and thus prolonged Mr. Jackson's suffering from headaches

and chest pains.

       Mr. Jackson asserts that Ms. Chambers and Mr. Shepard are responsible for refusing to

allow Mr. Jackson to get medical treatment and that by doing so, they caused him to suffer from

headaches and chest pains. He also contends that Ms. Chambers and Mr. Shepard refused to allow

medical treatment in retaliation for a complaint Mr. Jackson filed against them.

       With respect to Officer Courtney and Officer Frost, Mr. Jackson states that their refusal to

allow him to receive medical treatment prolonged his suffering from headaches and chest pains

and unnecessarily exposed other individuals at the Center to COVID-19.

       Mr. Jackson's Eighth Amendment claims shall proceed as submitted against the Madison

County Board of Commissioners, Mason Brizendine, Tia Baker, Shawn Shepard, Jenny Chambers,

Sheriff Scott Mellinger, Officer Courtney, and Officer Frost. His First Amendment retaliation

claims shall proceed as submitted against Shawn Shepard and Jenny Chambers.

       This summary of claims includes all of the viable claims identified by the Court. If Mr.

Jackson believes that additional claims were alleged in the amended complaint, but not identified

by the Court, he shall have through April 1, 2021, in which to identify those claims.

                                    III. Issuance of Process

       The clerk is directed pursuant to Federal Rule of Civil Procedure 4(c)(3) to issue process

to (1) the Madison County Board of Commissioners; (2) Mason Brizendine; (3) Tia Baker;

(4) Shawn Shepard; (5) Jenny Chambers; (6) Sheriff Scott Mellinger; (7) Officer Chase Courtney;

and (8) Officer Dillon Frost in the manner specified by Rule 4(d). Process shall consist of the

amended complaint, dkt. [25], applicable forms (Notice of Lawsuit and Request for Waiver of

Service of Summons and Waiver of Service of Summons), and this Order.



                                                3
Case 1:20-cv-01696-JPH-MPB Document 26 Filed 03/04/21 Page 4 of 5 PageID #: 65




       The clerk is directed to update the docket to reflect that Mr. Jackson's first name is

Quintin.

SO ORDERED.

Date: 3/4/2021



Distribution:

QUINTIN JACKSON
263664
HERITAGE TRAIL CORRECTIONAL FACILITY
501 W. Main Street
Plainfield, IN 46168

Madison County Board of Commissioners
Madison County Government Center
16 East 9th Street
Anderson, IN 46016

Mason Brizendine
720 Central Avenue
Anderson, IN 46016

Tia Baker
720 Central Avenue
Anderson, IN 46016

Shawn Shepard
720 Central Avenue
Anderson, IN 46016

Jenny Chambers
720 Central Avenue
Anderson, IN 46016

Sheriff Scott Mellinger
720 Central Avenue
Anderson, IN 46016

Officer Chase Courtney
720 Central Avenue
Anderson, IN 46016


                                             4
Case 1:20-cv-01696-JPH-MPB Document 26 Filed 03/04/21 Page 5 of 5 PageID #: 66




Officer Dillon Frost
720 Central Avenue
Anderson, IN 46016




                                      5
